Citation Nr: 0833540	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether the veteran timely perfected an appeal on his 
claim for an increased evaluation for rheumatoid arthritis.

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected rheumatoid arthritis.  


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from March 1953 to December 
1954.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

Given the favorable action below, the Board has jurisdiction 
of the underlying issue of entitlement to a rating in excess 
of 10 percent for service-connected rheumatoid arthritis and 
therefore the issue has been included on the title page. It 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision dated in March 2005 denied the 
veteran's claim for an increased rating for rheumatoid 
arthritis.  Notice of this decision was mailed to the veteran 
on April 8, 2005.

2.  The veteran submitted a notice of disagreement and the RO 
issued a statement of the case on January 12, 2006.  

3.  On April 3, 2006, the RO received notice of the veteran's 
intent to pursue his appeal on the issue of an increased 
rating for rheumatoid arthritis.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, he timely 
perfected an appeal on the issue of entitlement to an 
increased rating for rheumatoid arthritis, and the claim 
remains in appellate status.  38 C.F.R. § 20.202 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  

Timeliness of Appeal

The veteran's claim for an increased rating for rheumatoid 
arthritis was denied by a March 2005 rating decision, and a 
copy of the decision was mailed to him on April 8, 2005.  He 
filed a notice of disagreement, and a statement of the case 
was issued in January 2006.  The veteran was notified that he 
had 60 days from the date of the letter accompanying the SOC 
or the remainder, if any, of the one-year period from the 
date of notification of the rating decision to perfect his 
appeal.  On April 3, 2006, the RO received a VCAA notice 
response form from the veteran in which he indicated that he 
had no further evidence to submit and wished for his claim to 
be decided as soon as possible.  The veteran attached a copy 
of a previously submitted June 2005 letter in support of the 
veteran's claim from a VA physician.

A Substantive Appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202.  The 
veteran's April 2006 correspondence expresses his desire to 
continue to pursue his claim.  Although he did not specify 
the issue he wished to appeal, he included a copy of a letter 
he had previously submitted in connection with the claim on 
appeal.  Construing the arguments in a liberal manner per 
38 C.F.R. § 20.202, the Board finds that the veteran 
expressed his intention to appeal.  The veteran's response 
was received within one year of the original rating decision.  
It is therefore accepted as a timely Substantive Appeal, and 
the appeal is granted.  

All of the evidence of record has been previously considered 
by the RO.  Thus, the issue of an increased disability rating 
for rheumatoid arthritis is for appellate consideration and 
is addressed in the remand section below. 


ORDER

The veteran's substantive appeal was timely with respect to 
the issue of entitlement to an increased rating for 
rheumatoid arthritis.


REMAND

A review of the claims folder shows that further development 
of the claim is necessary.  The veteran is seeking a 
disability rating in excess of the currently assigned 10 
percent for his service-connected rheumatoid arthritis, which 
has been continuously in effect since August 1956.  He 
reports that, although his symptoms improved after service, 
he was nonetheless in daily pain and required continuous 
medication.  In support of his claim, the veteran has 
submitted an August 2004 letter from his treating VA 
physician which states that the veteran has moderate to 
severe osteoarthritis of the medial compartments of both 
knees which warrants knee replacement surgery.  VA outpatient 
treatment records show that the veteran was diagnosed with 
osteoarthritis of the knees in November 2001 and has 
continued to receive treatment for this condition since that 
time.

The veteran underwent a VA orthopedic examination in October 
2004.  The examiner diagnosed advanced bilateral 
osteoarthritis and noted that the veteran was not at that 
time receiving any treatment for rheumatoid arthritis.

The veteran's entire medical record was reviewed by a VA 
examiner in February 2005.  Based on the veteran's recent 
serologic testing, the improvement in his symptoms, and the 
absence of symptoms consistent with "true rheumatic or 
inflammatory arthritis" for many years, the examiner 
inferred that the veteran did not have rheumatoid arthritis 
in service.  He opined it was more likely that he had an 
acute infection with polyarthropathy as a manifestation.  He 
concluded that the veteran's current symptoms are due to age-
related osteoarthritis that is less likely than not a result 
of the earlier, service-connected condition.  

In a second letter dated in June 2005, the veteran's treating 
VA physician stated that the veteran's service-connected 
arthritis had likely "predisposed him to further 
degeneration of his joints." 

The evidence shows that all of the physicians who have 
treated or examined the veteran since 2001 have diagnosed 
osteoarthritis, for which service connection has not been 
granted.  The June 2005 physician's letter indicated some 
connection between the veteran's service-connected arthritis 
and "degeneration" of his joints.  The Board observes that 
none of the providers who have treated him or reviewed his 
medical history have attempted to determine which symptoms 
may be related to his osteoarthritis and which may be related 
to his service-connected condition.  

In addition, the evidence shows that both of the veteran's 
knees are affected by his current symptoms.  The rating 
criteria for both rheumatoid arthritis and osteoarthritis 
indicate that, where residuals such as limitation of motion 
are present, the condition is to be rated under the 
appropriate diagnostic code for the specific joints involved.  
Where the limitation of motion is non-compensable under the 
codes, a rating of 10 percent if for application for each 
affected major joint or group of minor joints.  The Board 
observes that the veteran's bilateral knee condition has thus 
far been considered and rated as a single disability.  An 
examination is necessary to determine the current nature and 
extent of the veteran's arthritis. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an appropriate 
VA examination of his joints to clarify 
the severity and likely etiology of his 
current arthritis.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  Following a review of the 
entire claims file, clinical examination, 
and any tests or diagnostic studies 
deemed necessary, the examiner should 
answer the following:

The examiner should specifically identify 
the joints affected by arthritis and 
determine whether the veteran has 
rheumatoid arthritis or osteoarthritis.  
For any condition diagnosed that is not 
currently service-connected, including 
osteoarthritis, is it at least as likely 
as not that this condition is causally or 
etiologically related to the veteran's 
service, to include as secondary to, or 
aggravated by, his service-connected 
rheumatoid arthritis?  

To the extent possible, identify and 
describe all symptoms and functional 
impairment due to the veteran's service-
connected rheumatoid arthritis; and all 
symptoms and functional impairment due to 
any other diagnosed condition, including 
osteoarthritis.  If it is not possible to 
distinguish the symptomatology related to 
each diagnosis, the examiner should so 
state.  

A complete rationale should be provided 
for any opinion expressed.

If the clinician is unable to complete 
any analysis requested without resort to 
speculation, he or she should so 
indicate.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal, expressly considering whether the 
veteran's disability should be rated 
separately for each affected joint.  If 
the claim remains denied, issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


